Citation Nr: 0212949	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  02-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968 and April 1968 and December 1971.  The appellant 
is the veteran's wife.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Denver, Colorado Regional Office 
(RO).

The appellant appeared and offered testimony at a Travel 
Board before the undersigned in June 2002.  It was requested 
that the case be held in abeyance for 90 days pending the 
receipt of additional evidence.  The case has been held, no 
additional evidence has been received, and the matter is now 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran's certificate of death shows he died on 
February [redacted], 2000, at the age of 53, and the immediate cause 
of death was liver failure due to liver metastases, from 
colon cancer.  

2.  Cancer was not shown during service or within one year 
thereafter.

3.  The veteran had active service in Vietnam.

4.  At the time of his death, the veteran was not shown to 
have had a disability recognized by the VA as etiologically 
related to exposure to herbicide agents used in Vietnam.

5.  There is no medical evidence to show that the veteran's 
fatal metastatic colon cancer was the result of Agent Orange 
exposure in service.

6.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated as 50 percent disabling, right 
ear cyst and left middle finger fracture residuals, both 
rated as noncompensable, none of which caused or materially 
contributed to cause his death.


CONCLUSION OF LAW

Metastatic carcinoma of the colon, causative of the veteran's 
death, was not incurred in or aggravated by service, was not 
caused by the veteran's exposure to Agent Orange in service, 
may not be presumed to have been caused by exposure to Agent 
Orange in service, and may not be presumed to have been 
otherwise incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  Codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002).  This liberalizing law is applicable 
to the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record.  
The RO has collected medical records from all health care 
providers identified by the appellant.  Moreover, the record 
reflects that the Statement of the Case (SOC) and 
Supplemental SOCs addressed the law and the evidentiary 
shortcomings of the appellant's claim.  Also, in a March 2001 
letter, the RO informed the appellant and her representative 
of the change in the notice and duty to assist provisions of 
the VCAA.  By that letter, the RO also told the appellant 
what evidence she needed to submit to establish service 
connection for cause of the veteran's death, what evidence 
she must provide and what evidence the RO would attempt to 
obtain.  In addition, at her June 2002 Travel Board hearing, 
she was provided with an additional 90-day period of time 
during which she could submit additional evidence.  

The appellant has not alluded to other evidence not of record 
and, indeed, the Board is unable to identify any such 
evidence.  Based on a review of the record, and as discussed 
further herein, the Board finds that it is not necessary to 
obtain a medical opinion to decide the claim.  The appellant 
has received the notice and the assistance contemplated by 
law.  There is no additional evidence to be obtained, and as 
such, no additional notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim is ready to 
be reviewed on the merits.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2001).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).

Post service treatment reports from Hematology/Oncology 
Associates from February 1997 to November 1998 reveal that 
the veteran was diagnosed to have carcinoma of the rectum 
that eventually metastasized to the liver and lungs in 1997.  
A chest X-ray dated in May 1998 revealed findings consistent 
with progressive pulmonary metastatic disease.  The death 
certificate discloses that the veteran died in February 2000 
from liver failure as a result of liver metastases due to 
colon cancer.  

At the time of his death, the veteran was service-connected 
for PTSD, right ear cyst residuals and left middle finger 
fracture residuals.  The question arises as to whether the 
veteran's service-connected disabilities were either 
debilitating enough in nature, or otherwise of such a 
complicating nature, that they hastened the veteran's death.  
Nothing in either the veteran's VA or private clinical 
records indicate that his service connected PTSD, right ear 
cyst residuals or left middle finger fracture residuals 
played a role in either the inception or the treatment of 
colon cancer.  In fact, nowhere in these records are these 
disabilities mentioned.  Nor for that matter, is there any 
indication that the disabilities themselves were physically 
debilitating in nature.  Thus, there is no basis to conclude 
that they were etiologically related to the disease process 
that caused the veteran's death or that they resulted in 
debilitation so as to hasten the veteran's demise.  Given 
this, service connection for the cause of the veteran's death 
is not warranted on a secondary basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp 2001).  
Service connection may be presumed for carcinoma that is 
manifested to a compensable degree, within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Post service medical records, including the veteran's death 
certificate, show that the veteran died of liver failure due 
to metastatic carcinoma of the colon.  In view of the fact 
that the service medical records show no findings or 
diagnoses of carcinoma of the colon, and that this disorder 
was first medically identified many years post service, and 
because there is no competent medical opinion in the record 
to attribute the onset of colon cancer to military service or 
any incident thereof, the Board finds that the preponderance 
of the evidence is against a claim for service connection for 
the cause of the veteran's death on a direct basis (based on 
incurrence or aggravation in service).  

The Board notes that the appellant's primary contention is 
that the veteran's terminal illness was causally related to 
his exposure to herbicide agents, including Agent Orange, 
during service.

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2001), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  This presumption has just been changed 
in the claimant's favor.  Pursuant to the "new" 38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001), there is now a presumption that a 
veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary.  As the 
case does not turn on whether the veteran was exposed to 
Agent Orange, but rather the result of such exposure, such 
exposure is presumed but does not affect the outcome as 
explained below.

Diseases or disorders which have been positively associated 
with Agent Orange do not include colon cancer, and 
accordingly colon cancer and the veteran's death therefrom 
are not entitled to the presumption, pursuant to the 
regulation.  Here, the veteran's DD-214 indicates that he 
served in the Army with foreign service for a period of 1 
year, 10 months and 17 days, including in USARPAC, during his 
second period of service from April 1968 to December 1971, 
which was during the Vietnam Era.  Hence, it is likely that 
the veteran served in Vietnam during the Vietnam Era and may 
have been exposed to Agent Orange.  However, even if for 
current consideration the veteran's exposure to Agent Orange 
were to be conceded, colon cancer is not a disorder which is 
presumptively service connected on the basis of Agent Orange 
exposure.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for colon cancer by 
presenting evidence which shows that it was as likely as not 
that the disorder was caused by inservice Agent Orange 
exposure.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the appellant has presented no competent 
medical evidence causally linking colon cancer to exposure to 
Agent Orange in service.

In the absence of a disorder causative of the veteran's death 
which may be presumptively service connected based on Agent 
Orange exposure, and in the absence of medical opinion 
causally linking Agent Orange exposure in service to a 
disease causative of the veteran's death, service connection 
for the cause of the veteran's death cannot be established on 
the basis of Agent Orange exposure either on a presumptive 
basis or otherwise on the basis of medical evidence.  See 
38 C.F.R. § 3.309(e); Combee.

The appellant also contends that the veteran's colon was not 
the primary site of the cancer on the basis that the veteran 
had cancerous lesions in the liver and lungs.  However there 
is simply no medical evidence of record indicating that the 
lung cancer was anything other than an area to which the 
veteran's colon cancer spread.  This was not identified in 
the medical records as a primary cancer site, and as set 
forth above, the death certificate clearly identifies colon 
cancer as the underlying cause of his death.  (The Board 
further notes that a cancer which develops as the result of 
metastasis does not entitle a claimant to presumptive service 
connection.  See Darby v. Brown, 10 Vet.App. 243 (1997).)

The appellant presented testimony at a Travel Board hearing 
in June 2002.  She testified that she felt there was 
extensive medical evidence that proves the veteran's death 
was caused by Agent Orange exposure.  However the veteran's 
private physician was unable to find a causal link between 
the colon cancer and exposure to Agent Orange.  She also 
testified that although the veteran's death certificate 
listed colon cancer as the cause of death, the veteran had 
cancerous lesions in his liver and lungs as well.  She 
requested that the record be held open for 90 days to allow 
for submission of additional evidence including an amended 
copy of the veteran's death certificate, however, nothing 
more has been associated with the claims folder.

While the Board understands the appellant's sincere 
contention that the veteran's terminal illness was causally 
related to his exposure to herbicide agents, including Agent 
Orange, during service, the record does not contain, and she 
has not provided or identified, any evidence of such a 
correlation.  Under the law, she is not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the lay opinion 
regarding the etiology of the veteran's death to be of no 
probative value.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as she has 
presented no competent medical evidence causally linking 
colon cancer to exposure to Agent Orange in service.  
Therefore, the appellant is not entitled to service 
connection for the cause of his death.  See 38 C.F.R. § 
3.312; see also Lathan v. Brown, 7 Vet. App. 359 (1995); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing 
Gilbert).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


